(Slip Opinion)              OCTOBER TERM, 2014                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

COLEMAN, AKA COLEMAN-BEY v. TOLLEFSON ET AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE SIXTH CIRCUIT

   No. 13–1333. Argued February 23, 2015—Decided May 18, 2015*
Ordinarily, a federal litigant who is too poor to pay court fees may pro-
  ceed in forma pauperis. This means that the litigant may commence
  a civil action without prepaying fees or paying certain expenses. See
  28 U.S. C. §1915(a). But a special “three strikes” provision prevents
  a court from affording in forma pauperis status to a prisoner who
 “has, on 3 or more prior occasions, while incarcerated . . . , brought an
 action or appeal in a court of the United States that was dismissed on
 the grounds that it is frivolous, malicious, or fails to state a claim up-
 on which relief may be granted.” §1915(g).
    Petitioner Coleman, a state prisoner, filed three federal lawsuits
 that were dismissed on grounds enumerated in §1915(g). While the
 third dismissal was pending on appeal, he filed four additional feder-
 al lawsuits, moving to proceed in forma pauperis in each. The Dis-
 trict Court refused to permit him to proceed in forma pauperis in any
 of those lawsuits, holding that a prior dismissal is a strike under
 §1915(g) even if it is pending on appeal. The Sixth Circuit agreed
 with the District Court.
Held: A prior dismissal on one of §1915(g)’s statutorily enumerated
  grounds counts as a strike, even if the dismissal is the subject of an
  ongoing appeal. Pp. 4–9.
       (a) Coleman suggests that that a dismissal should count as a
  strike only once appellate review is complete. But the word “dis-
  missed” does not normally include subsequent appellate activity.
——————
    * Together with Coleman, aka Coleman-Bey v. Bowerman et al.;
Coleman, aka Coleman-Bey v. Dykehouse et al., and Coleman, aka
Coleman-Bey v. Vroman et al. (see this Court’s Rule 12.4), also on certi-
orari to the same court.
2                       COLEMAN v. TOLLEFSON

                                   Syllabus

    See, e.g., Heintz v. Jenkins, 514 U.S. 291, 294. And §1915 itself de-
    scribes dismissal as an action taken by a single court, not as a se-
    quence of events involving multiple courts. See §1915(e). Coleman
    further contends that the phrase “prior occasions” creates ambiguity.
    But nothing about that phrase transforms a dismissal into a dismis-
    sal-plus-appellate-review. In the context of §1915(g), a “prior occa-
    sion” merely means a previous instance in which a “prisoner has . . .
    brought an action or appeal . . . that was dismissed on” statutorily
    enumerated grounds.
       A literal reading of the “three strikes” provision is consistent with
    the statute’s treatment of the trial and appellate states of litigation
    as distinct. See §§1915(a)(2), (a)(3), (b)(1), (e)(2), (g). It is also sup-
    ported by the way in which the law ordinarily treats trial court
    judgments, i.e., a judgment normally takes effect despite a pending
    appeal, see Fed. Rule Civ. Proc. 62; Fed. Rule App. Proc. 8(a), and its
    preclusive effect is generally immediate, notwithstanding any appeal,
    see Clay v. United States, 537 U.S. 522, 527.
       Finally, the statute’s purpose favors this Court’s interpretation.
    The “three strikes” provision was “designed to filter out the bad
    claims and facilitate consideration of the good,” Jones v. Bock, 549
U.S. 199, 204. To refuse to count a prior dismissal because of a
    pending appeal would produce a leaky filter, because a prisoner could
    file many new lawsuits before reaching the end of the often lengthy
    appellate process. By contrast, the Court perceives no great risk that
    an erroneous trial court dismissal might wrongly deprive a prisoner
    of in forma pauperis status in a subsequent lawsuit. Pp. 4–8.
       (b) Coleman also argues that if the dismissal of a third complaint
    counts as a third strike, a litigant will lose the ability to appeal in
    forma pauperis from that strike itself. He believes this is a result
    that Congress could not possibly have intended. Because Coleman is
    not appealing from a third-strike trial-court dismissal here, the Court
    declines to address that question. Pp. 8–9.
733 F.3d 175, affirmed.

BREYER, J., delivered the opinion for a unanimous Court.
                        Cite as: 575 U. S. ____ (2015)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash­
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 13–1333
                                   _________________


ANDRE LEE COLEMAN, AKA ANDRE LEE COLEMAN­
  BEY, PETITIONER v. TODD TOLLEFSON, ET AL.
ANDRE LEE COLEMAN, AKA ANDRE LEE COLEMAN­
 BEY, PETITIONER v. BERTINA BOWERMAN, ET AL.
ANDRE LEE COLEMAN, AKA ANDRE LEE COLEMAN­
 BEY, PETITIONER v. STEVEN DYKEHOUSE, ET AL.
ANDRE LEE COLEMAN, AKA ANDRE LEE COLEMAN­
  BEY, PETITIONER v. AARON J. VROMAN, ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE SIXTH CIRCUIT
                                 [May 18, 2015]

   JUSTICE BREYER delivered the opinion of the Court.
   Ordinarily, a federal litigant who is too poor to pay court
fees may proceed in forma pauperis. This means that the
litigant may commence a civil action without prepaying
fees or paying certain expenses. See 28 U.S. C. §1915.
But a special “three strikes” provision prevents a court
from affording in forma pauperis status where the litigant
is a prisoner and he or she “has, on 3 or more prior occa­
sions, while incarcerated . . . , brought an action or appeal
in a court of the United States that was dismissed on the
grounds that it is frivolous, malicious, or fails to state a
claim upon which relief may be granted.” §1915(g).
   Prior to this litigation, a Federal District Court had
dismissed on those grounds three actions brought by a
2                 COLEMAN v. TOLLEFSON

                     Opinion of the Court

state prisoner. While the third dismissal was pending on
appeal, the prisoner sought to bring several additional
actions in the federal courts. The question before us is
whether the prisoner may litigate his new actions in forma
pauperis. Where an appeals court has not yet decided
whether a prior dismissal is legally proper, should courts
count, or should they ignore, that dismissal when calcu­
lating how many qualifying dismissals the litigant has
suffered?
  We conclude that the courts must count the dismissal
even though it remains pending on appeal. The litigant
here has accumulated three prior dismissals on statutorily
enumerated grounds. Consequently, a court may not
afford him in forma pauperis status with respect to his
additional civil actions.
                              I

                             A

  Congress first enacted an in forma pauperis statute in
1892. See Act of July 20, ch. 209, 27 Stat. 252. Congress
recognized that “no citizen sh[ould] be denied an oppor­
tunity to commence, prosecute, or defend an action, civil or
criminal, in any court of the United States, solely because
his poverty makes it impossible for him to pay or secure
the costs.” Adkins v. E. I. DuPont de Nemours & Co., 335
U.S. 331, 342 (1948) (internal quotation marks omitted).
It therefore permitted a citizen to “commence and prose­
cute to conclusion any such . . . action without being re­
quired to prepay fees or costs, or give security therefor
before or after bringing suit.” §1, 27 Stat. 252. The cur­
rent statute permits an individual to litigate a federal
action in forma pauperis if the individual files an affidavit
stating, among other things, that he or she is unable to
prepay fees “or give security therefor.”         28 U.S. C.
§1915(a)(1).
  Even in 1892, “Congress recognized . . . that a litigant
                 Cite as: 575 U. S. ____ (2015)            3

                     Opinion of the Court

whose filing fees and court costs are assumed by the pub­
lic, unlike a paying litigant, lacks an economic incentive to
refrain from filing frivolous, malicious, or repetitive law­
suits.” Neitzke v. Williams, 490 U.S. 319, 324 (1989).
And as the years passed, Congress came to see that pris­
oner suits in particular represented a disproportionate
share of federal filings. Jones v. Bock, 549 U.S. 199, 202–
203 (2007). It responded by “enact[ing] a variety of re­
forms designed to filter out the bad claims [filed by prison­
ers] and facilitate consideration of the good.” Id., at 204.
Among those reforms was the “three strikes” rule here at
issue. The rule, which applies to in forma pauperis status,
reads in its entirety as follows:
    “In no event shall a prisoner bring a civil action or ap­
    peal a judgment in a civil action or proceeding [in
    forma pauperis] if the prisoner has, on 3 or more prior
    occasions, while incarcerated or detained in any facil­
    ity, brought an action or appeal in a court of the United
    States that was dismissed on the grounds that it is
    frivolous, malicious, or fails to state a claim upon
    which relief may be granted, unless the prisoner is
    under imminent danger of serious physical injury.”
    §1915(g).
                             B
  The petitioner, André Lee Coleman, is incarcerated at
the Baraga Correctional Facility in Michigan. By 2010,
three federal lawsuits filed by Coleman during his incar­
ceration had been dismissed as frivolous (or on other
grounds enumerated in §1915(g)). Nonetheless, when
Coleman filed four new federal lawsuits between April
2010 and January 2011, he moved to proceed in forma
pauperis in each. He denied that his third dismissed
lawsuit counted as a strike under §1915(g). That is be­
cause he had appealed the dismissal, and the appeals
court had not yet ruled. Thus, in Coleman’s view, he had
4                 COLEMAN v. TOLLEFSON

                     Opinion of the Court

fewer than three qualifying dismissals, and was eligible
for in forma pauperis status under the statute.
   The District Court rejected Coleman’s argument. It held
that “a dismissal counts as a strike even if it is pending on
appeal at the time that the plaintiff files his new action.”
No. 10–cv–337 (WD Mich., Apr. 12, 2011), App. to Pet. for
Cert. 21a, 24a. It thus refused to permit Coleman to
proceed in forma pauperis in any of his four suits.
   On appeal, a divided panel of the Sixth Circuit agreed
with the District Court. 733 F.3d 175 (2013). It resolved
the four cases using slightly different procedures. In one
of the four cases, the Sixth Circuit affirmed the District
Court’s judgment. In the remaining three cases, it denied
Coleman’s request to proceed in forma pauperis on appeal.
It subsequently dismissed the three cases for want of
prosecution after Coleman failed to pay the appellate
filing fees.
   In contrast to the Sixth Circuit, the vast majority of the
other Courts of Appeals have held that a prior dismissal
on a statutorily enumerated ground does not count as a
strike while an appeal of that dismissal remains pending.
See Henslee v. Keller, 681 F.3d 538, 541 (CA4 2012) (list­
ing, and joining, courts that have adopted the majority
view). In light of the division of opinion among the Cir­
cuits, we granted Coleman’s petition for certiorari.
                             II

                             A

   In our view, the Sixth Circuit majority correctly applied
§1915(g). A prior dismissal on a statutorily enumerated
ground counts as a strike even if the dismissal is the
subject of an appeal. That, after all, is what the statute
literally says. The “three strikes” provision applies where
a prisoner “has, on 3 or more prior occasions . . . brought
an action or appeal . . . that was dismissed on” certain
grounds. §1915(g) (emphasis added). Coleman believes
                  Cite as: 575 U. S. ____ (2015)            5

                      Opinion of the Court

that we should read the statute as if it referred to an
“affirmed dismissal,” as if it considered a trial court dis­
missal to be provisional, or as if it meant that a dismissal
falls within the statute’s scope only when the litigant has
no further chance to secure a reversal. But the statute
itself says none of these things.
   Instead, the statute refers to whether an action or ap­
peal “was dismissed.” §1915(g). The linguistic term “dis­
miss,” taken alone, does not normally include subsequent
appellate activity. See, e.g., Heintz v. Jenkins, 514 U.S.
291, 294 (1995) (“[T]he District Court dismissed [the]
lawsuit for failure to state a claim. . . . However, the Court
of Appeals for the Seventh Circuit reversed the District
Court’s judgment”); Gray v. Netherland, 518 U.S. 152, 158
(1996) (“The Suffolk Circuit Court dismissed petitioner’s
state petition for a writ of habeas corpus. The Virginia
Supreme Court affirmed the dismissal”). Indeed, §1915
itself describes dismissal as an action taken by a single
court, not as a sequence of events involving multiple
courts. See §1915(e)(2) (“[T]he court shall dismiss the case
at any time if the court determines that—(A) the allega­
tion of poverty is untrue; or (B) the action or appeal—(i) is
frivolous or malicious; [or] (ii) fails to state a claim on
which relief may be granted” (emphasis added)).
   Coleman insists that §1915(g) is not so clear. Even if
the term “dismissed” is unambiguous, contends Coleman,
the phrase “prior occasions” creates ambiguity. Coleman
observes that the phrase “ ‘may refer to a single moment or
to a continuing event: to an appeal, independent of the
underlying action, or to the continuing claim, inclusive of
both the action and its appeal.’ ” Brief for Petitioner 17
(quoting Henslee, supra, at 542). Coleman believes that a
“prior occasion” in the context of §1915(g) may therefore
include both a dismissal on an enumerated ground and
any subsequent appeal.
   We find it difficult to agree. Linguistically speaking, we
6                  COLEMAN v. TOLLEFSON

                      Opinion of the Court

see nothing about the phrase “prior occasions” that would
transform a dismissal into a dismissal-plus-appellate­
review. An “occasion” is “a particular occurrence,” a “hap­
pening,” or an “incident.” Webster’s Third New Interna­
tional Dictionary 1560 (3d ed. 1993). And the statute
provides the content of that occurrence, happening, or
incident: It is an instance in which a “prisoner has . . .
brought an action or appeal in a court of the United States
that was dismissed on” statutorily enumerated grounds.
§1915(g). Under the plain language of the statute, when
Coleman filed the suits at issue here, he had already
experienced three such “prior occasions.”
   Our literal reading of the phrases “prior occasions” and
“was dismissed” is consistent with the statute’s discussion
of actions and appeals. The in forma pauperis statute
repeatedly treats the trial and appellate stages of litiga­
tion as distinct. See §§1915(a)(2), (a)(3), (b)(1), (e)(2), (g).
Related provisions reflect a congressional focus upon trial
court dismissal as an important separate element of the
statutory scheme. See §1915A (requiring a district court
to screen certain prisoner complaints “as soon as practica­
ble” and to dismiss any portion of the complaint that “is
frivolous, malicious, or fails to state a claim upon which
relief may be granted”); 42 U.S. C. §1997e(c)(1) (similar).
We have found nothing in these provisions indicating that
Congress considered a trial court dismissal and an appel­
late court decision as if they were a single entity—or that
Congress intended the former to take effect only when
affirmed by the latter.
   Our literal reading of the “three strikes” provision also
is supported by the way in which the law ordinarily treats
trial court judgments. Unless a court issues a stay, a trial
court’s judgment (say, dismissing a case) normally takes
effect despite a pending appeal. See Fed. Rule Civ. Proc.
62; Fed. Rule App. Proc. 8(a). And a judgment’s preclusive
effect is generally immediate, notwithstanding any appeal.
                 Cite as: 575 U. S. ____ (2015)            7

                     Opinion of the Court

See Clay v. United States, 537 U.S. 522, 527 (2003) (“Typ­
ically, a federal judgment becomes final for . . . claim
preclusion purposes when the district court disassociates
itself from the case, leaving nothing to be done at the court
of first instance save execution of the judgment”). The
ordinary rules of civil procedure thus provide additional
support for our interpretation of the statute. See Jones,
549 U.S., at 211–216 (applying the ordinary rules of civil
procedure where the procedural requirements for prison
litigation do not call for an alternative).
   Finally, the statute’s purpose favors our interpretation.
The “three strikes” provision was “designed to filter out
the bad claims and facilitate consideration of the good.”
Id., at 204. To refuse to count a prior dismissal because of
a pending appeal would produce a leaky filter. Appeals
take time. During that time, a prisoner could file many
lawsuits, including additional lawsuits that are frivolous,
malicious, or fail to state a claim upon which relief may be
granted. Indeed, Coleman filed these four cases after he
suffered his third qualifying dismissal, in October 2009,
and before the affirmance of that order, in March 2011.
   We recognize that our interpretation of the statute may
create a different risk: An erroneous trial court dismissal
might wrongly deprive a prisoner of in forma pauperis
status with respect to lawsuits filed after a dismissal but
before its reversal on appeal. But that risk does not seem
great. For one thing, the Solicitor General informs us that
he has been able to identify only two instances in which a
Court of Appeals has reversed a District Court’s issuance
of a third strike. Brief for United States as Amicus Curiae
22, n. 5. For another, where a court of appeals reverses a
third strike, in some instances the prisoner will be able to
refile his or her lawsuit after the reversal, seeking in
forma pauperis status at that time. Further, if the statute
of limitations governing that lawsuit has run out before
the court of appeals reverses the third strike, the Solicitor
8                 COLEMAN v. TOLLEFSON

                      Opinion of the Court

General assures us that prisoners will find relief in Federal
Rule of Civil Procedure 60(b). According to the Solicitor
General, a prisoner may move to reopen his or her interim
lawsuits (reinstating the cases as of the dates originally
filed) and may then seek in forma pauperis status anew.
In any event, we believe our interpretation of the statute
hews more closely to its meaning and objective than does
Coleman’s alternative.
                             B
  Coleman makes an additional argument. He poses a
hypothetical: What if this case had involved an attempt to
appeal from the trial court’s dismissal of his third com­
plaint instead of an attempt to file several additional
complaints? If the dismissal were counted as his third
strike, Coleman asserts, he would lose the ability to ap­
peal in forma pauperis from that strike itself. He believes
that this result, which potentially could deprive him of
appellate review, would be unfair. He further believes
that it would be such a departure from the federal courts’
normal appellate practice that Congress could not possibly
have intended it.
  The Solicitor General, while subscribing to our interpre­
tation of the statute, supports Coleman on this point. The
Solicitor General says that we can and should read the
statute to afford a prisoner in forma pauperis status with
respect to an appeal from a third qualifying dismissal—
even if it does not allow a prisoner to file a fourth case
during that time. He believes that the statute, in refer­
ring to dismissals “on 3 or more prior occasions,” 28
U.S. C. §1915(g) (emphasis added), means that a trial
court dismissal qualifies as a strike only if it occurred in a
prior, different, lawsuit.
  We need not, and do not, now decide whether the Solici­
tor General’s interpretation (or some other interpretation
with the same result) is correct. That is because Coleman
                  Cite as: 575 U. S. ____ (2015)            9

                      Opinion of the Court

is not here appealing from a third-strike trial-court dis­
missal. He is appealing from the denial of in forma pau-
peris status with respect to several separate suits filed
after the trial court dismissed his earlier third-strike suit.
With respect to those suits, the earlier dismissals certainly
took place on “prior occasions.” If and when the situation
that Coleman hypothesizes does arise, the courts can
consider the problem in context.
                       *    *     *
  For the reasons stated, we hold that a prisoner who has
accumulated three prior qualifying dismissals under
§1915(g) may not file an additional suit in forma pauperis
while his appeal of one such dismissal is pending. The
judgments of the Court of Appeals are
                                                 Affirmed.